The question on reargument was whether defendant had shifted its position on appeal. The law is that one cannot try a case upon one theory and then shift his position in this court. 1 Dunnell, Minn. Dig. (2 ed.  Supp.) § 401.
Usually a plaintiff blazes the way in the trial of the case. The defendant attempts to meet what comes. But the defendant may, however, commit himself to a definite theory, from which he cannot shift upon appeal.
Plaintiff brought the action and tried the case upon the theory that he had an oral contract, confirmed by letter, for a definite period of time, viz. one year. Defendant denied this claim. It admitted employment, but claimed it was an employment at will — for an indefinite period. Defendant so pleaded in its answer and consistently so claimed throughout the trial.
Plaintiff had defendant's letter of October 29, 1930 (exhibit A) identified and put in evidence, claiming it to be a memorandum sufficient to take the alleged oral contract out of the operation of the statute of frauds. Upon cross-examination plaintiff was asked *Page 610 
if this letter was a correct expression of the oral understanding, and he asserted in folio 105 that "this letter came in and confirmed the employment for a year." This court has not so construed the letter; neither did defendant's counsel so construe it at the trial. This statement of the plaintiff while on the witness stand provoked other questions from defendant's counsel as to plaintiff's understanding of the language used in this and other letters. This cross-examination was proper to show, first, that the particular letter did not confirm "the employment for a year," and, secondly, to show, as pleaded in the answer, that there was no employment for a definite period of time, but that the employment was at will. It also tended to discredit the witness.
Plaintiff argues that defendant did not object to the reception of oral testimony on the ground that it violated the parol evidence rule. Such an objection was not in order for the simple reason that plaintiff was asserting an oral contract, not a written one. Defendant could not stop plaintiff from attempting to prove the alleged oral agreement. He did object to the oral testimony as substantive evidence and even amended the answer invoking the statute of frauds.
We are of the opinion that there has been no shifting of position by defendant. Defendant's conduct on the trial of the case was consistent with the claim that plaintiff had no contract for a definite period but that plaintiff was employed at will and that the letters evidenced the only agreement.
In Foltmer v. First M.E. Church, 127 Minn. 129,148 N.W. 1077, the contract was ambiguous as to whether cathedral glass was included in the words "mill work"; but in the case before us there is no ambiguity.
Defendant's motion for a directed verdict was denied. It should have been granted for the reasons stated in our former opinion, to which we now adhere. *Page 611